DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 234 (see para. 57).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 is objected to because of the following informalities:  in line 12, “and a at least a portion” should be --and at least a portion--.  Appropriate correction is required.
Claim Interpretation
Independent claims 1, 9, and 17 recite, “a stator disposed adjacent the rotor and configured to drive the rotor, causing the rotor to rotate; and a motor configured to drive the stator.”  As disclosed, the stator forms one half of a magnetic coupling with the rotor forming the other half, wherein the stator is caused to rotate by the motor and, due to the magnetic forces between the stator and rotor, the stator causes the rotor to rotate.  However, the ordinary, widely accepted definition of “stator” is “a portion of a machine that remains fixed with respect to rotating parts” (emphasis added, see https://www.dictionary.com/browse/stator).  While, for the purposes of examination, the term will be 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “stator” in claims 1, 9, and 17 is used by the claim to mean “an element which is rotated by a motor and, in turn, cause rotation in the rotor,” while the accepted meaning is “a portion of a machine that remains fixed with respect to rotating parts” (emphasis added, see https://www.dictionary.com/browse/stator). The term is indefinite because the specification does not clearly redefine the term.
Claims 2, 14-16, and 19 are further rejected because claims 2, 14, and 19 recite the term, “diamond-like.”  The term is used in the specification as an example of a “corrosion-resistant” or 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 4,895,493 to Kletschka.
Regarding claim 9, Kletschka teaches a blood pump (abstract), comprising: an impeller (7); a drive shaft (8) coupled to the impeller (Fig. 1) and configured to rotate with the impeller; a rotor (including 13) coupled to the drive shaft and configured to rotate with the drive shaft (Fig. 1), the rotor comprising a driven magnet having an outer surface (col. 3, ll. 30-32); a stator (16) disposed adjacent the rotor (Fig. 1) and configured to drive the rotor, causing the rotor to rotate (col. 2, ll. 22-29); a motor (18) configured to drive the stator; and a protection assembly (comprising housing 14) disposed adjacent the motor (Fig. 1) and configured to receive an end of the drive shaft (Fig. 1), the protection assembly comprising a protection assembly housing (14) enclosing a protective fluid chamber (col. 3, ll. 33-36, Fig. 
Regarding claim 10, Kletschka teaches the blood pump of claim 9 (see above), the protection assembly housing comprising a cup washer (casing 14 which forms the same cup shape as element 232 in Fig. 2B of the application) having a base and peripheral wall extending away from the base, forming a cavity bounded, in part, by an inner surface of the peripheral wall and an inner surface of the base (Fig. 2).
Regarding claim 11, Kletschka teaches the blood pump of claim 10 (see above), wherein at least a portion of the protective fluid chamber is defined between the inner surface of the peripheral wall of the cup washer (the outer surface/wall of housing 14 in Fig. 2), an inner surface of the base of the cup washer (at the right-hand side of Fig. 2), and at least a first side of the bearing (30, see Fig. 2).
Regarding claim 12, Kletschka teaches the blood pump of claim 9 (see above), wherein the entire bearing is disposed within the protective fluid chamber (see Fig. 2 wherein bearing 30 is totally within housing 14).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4,895,493 to Kletschka in view of US 8,672,611 to LaRose.
Regarding independent claim 1, Kletschka teaches a blood pump (abstract), comprising: an impeller (7); a drive shaft (8) coupled to the impeller (Fig. 1) and configured to rotate with the impeller; 
Kletschka fails to teach a coating disposed on the outer surface of the driven magnet.
LaRose teaches a blood pump (abstract) with a driven magnet (col. 4, ll. 45-52) wherein there is a coating disposed on the outer surface of the driven magnet (col. 4, ll. 53-61).
LaRose also teaches that such coatings may serve various purposes such as providing a barrier to oxidation, or to protect against wear or abrasion (col. 4, ll. 53-61).  Because Kletschka also teaches a blood pump with similar rotating components, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the blood pump of Kletschka by forming a coating on its driven magnet as taught by LaRose as a combination of prior art elements to achieve the predictable result of protecting the magnet against corrosion, abrasion, and/or wear (LaRose col. 4, ll. 53-61).
Regarding independent claim 17, Kletschka as modified by LaRose teaches a blood pump (Kletschka abstract), comprising: an impeller (Kletschka 7); a drive shaft (Kletschka 8) coupled to the impeller (Kletschka Fig. 1) and configured to rotate with the impeller; a rotor (Kletschka, including magnet 13) integrated with the impeller and configured to rotate with the drive shaft (Kletschka Fig. 1), the rotor comprising a driven magnet having an outer surface (Kletschka col. 3, ll. 30-32); a coating disposed on the outer surface of the driven magnet (LaRose col. 4, ll. 53-61); a stator (Kletschka 16) disposed adjacent the rotor and configured to drive the rotor (Kletschka Fig. 1), causing the rotor to rotate (Kletschka col. 2, ll. 22-29); and a motor (Kletschka 18) configured to drive the stator (Kletschka Fig. 1).
Regarding dependent claims 2-8, 13-16, and 18-20, Kletschka as modified by LaRose teaches the blood pump of claims 1, 9, and 17 (see above), including a coating disposed on the outer surface of the driven magnet (LaRose col. 4, ll. 53-61). (claim(s) 13), wherein
the coating comprising at least one of an amorphous silicone, a diamond-like coating, and a polymeric compound (LaRose col. 4, ll. 53-61) (claim(s) 2, 14, 19),
wherein the rotor is integrated with the impeller (Kletschka Fig. 1) (claim(s) 3, 15),
wherein the coating is disposed over an outside surface of the impeller (LaRose col. 4, ll. 45-52)  (claim(s) 4, 16, 18),
a protection assembly (Kletschka comprising housing 14) disposed adjacent the motor (Kletschka Fig. 1) and configured to receive an end of the drive shaft (Kletschka Fig. 1), the protection assembly comprising a protection assembly housing (Kletschka 14) enclosing a protective fluid chamber (Kletschka col. 3, ll. 33-36, Fig. 1), the protective fluid chamber comprising the driven magnet (Kletschka Fig. 1) and a at least a portion of a bearing (Kletschka 30) configured to engage the end of the drive shaft (Kletschka Fig. 1) (claim(s) 5, 20),
the protection assembly housing comprising a cup washer (Kletschka casing 14 which forms the same cup shape as element 232 in Fig. 2B of the application) having a base and peripheral wall extending away from the base, forming a cavity bounded, in part, by an inner surface of the peripheral wall and an inner surface of the base (Kletschka Fig. 2) (claim(s) 6),
wherein at least a portion of the protective fluid chamber is defined between the inner surface of the peripheral wall of the cup washer (Kletschka, the outer surface/wall of housing 14 in Fig. 2), an inner surface of the base of the cup washer (Kletschka, at the right-hand side of Fig. 2), and at least a first side of the bearing (Kletschka 30, see Fig. 2) (claim(s) 7),
wherein the entire bearing is disposed within the protective fluid chamber (Kletschka, see Fig. 2 wherein bearing 30 is totally within housing 14) (claim(s) 8),

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM W. BROWN whose telephone number is (571)270-3372. The examiner can normally be reached Monday-Friday 10:00-6:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Bomberg can be reached on (571) 272-4922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM W BROWN/Examiner, Art Unit 3745                                                                                                                                                                                                        
/KENNETH BOMBERG/Supervisory Patent Examiner, Art Unit 3745